FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS                     July 7, 2010
                                TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,
              Plaintiff–Appellee,                        No. 09-6281
 v.                                              (D.C. No. 96-CR-00084-D-1)
 HAROLD EUGENE BELL,                                     (W.D. Okla.)
              Defendant–Appellant.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      In 1997, Defendant was convicted of conspiracy to possess and distribute

cocaine. The government filed an information establishing three prior felony

drug convictions, which, based on the 340.2 grams of crack cocaine involved,

invoked the mandatory life imprisonment provision of 21 U.S.C. § 841(b)(1)(A).



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
We affirmed Defendant’s conviction and life sentence on direct appeal. United

States v. Bell, 154 F.3d 1205 (10th Cir. 1998).

      After the United States Sentencing Commission promulgated Amendment

706 to the sentencing guidelines, Defendant filed an 18 U.S.C. § 3582(c)(2)

motion for a sentence modification. The district court entered an order denying

relief based on the lack of jurisdiction, noting that a defendant is not entitled to a

sentence reduction under § 3582(c)(2) if he was sentenced to a statutory

mandatory minimum. See United States v. Smartt, 129 F.3d 539, 540 (10th Cir.

1997). Defendant now appeals from that decision, arguing his life sentence

violates the Eighth Amendment.

      We affirm the district court’s decision. Section 3582(c)(2) does not

authorize a court to reduce the sentence of a defendant who was sentenced to a

statutory mandatory minimum, and thus the court correctly denied Defendant’s

motion for a modification of his sentence. See id. Moreover, even if the district

court had jurisdiction to consider Defendant’s Eighth Amendment challenge to his

sentence in a § 3582(c)(2) proceeding, this challenge would be foreclosed on the

merits by our precedent. See, e.g., United States v. Williams, 576 F.3d 1149,

1165 (10th Cir. 2009) (rejecting an Eighth Amendment challenge to concurrent

life sentence imposed for two cocaine convictions); United States v. Brooks, 161
F.3d 1240, 1247 (10th Cir. 1998) (rejecting the argument that the Eighth

Amendment is violated by the sentencing disparity between crack cocaine and

                                           2
powder cocaine).

     The district court’s decision is AFFIRMED.

                                         Entered for the Court



                                         Monroe G. McKay
                                         Circuit Judge




                                     3